UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-7020



REUBEN GARRISON,

                                                 Plaintiff - Appellant,

          versus


E. MONTGOMERY TUCKER, Chairman Parole Board;
CHARLES D. WHITE, Head Parole Officer; RONALD
ANGELONE; JOSEPH E. LEE, Parole Officer,

                                                 Defendants- Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Richard L. Williams, Senior Dis-
trict Judge. (CA-97-924-3)


Submitted:   October 8, 1998                 Decided:   October 27, 1998


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Reuben Garrison, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Reuben Garrison, a Virginia state inmate, appeals the district

court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.

1998) complaint under 28 U.S.C.A. § 1915A (West Supp. 1998). We

have reviewed the record and the district court’s opinion accepting

the recommendation of the magistrate judge and find that this

appeal is frivolous. Accordingly, we dismiss the appeal on the rea-

soning of the district court. Garrison v. Tucker, No. CA-97-924-3

(E.D. Va. June 16, 1998). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2